Case 1:14-cv-03074-CMA-KMT Document 1226 Filed 07/17/19 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Case No. 14-cv-03074-CMA-KMT

   JOHANA PAOLA BELTRAN,
   LUSAPHO HLATSHANENI,
   BEAUDETTE DEETLEFS,
   ALEXANDRA IVETTE GONZALEZ,
   JULIANE HARNING,
   NICOLE MAPLEDORAM,
   LAURA MEJIA JIMENEZ,
   SARAH CAROLINA AZUELA RASCON,
   CATHY CARAMELO,
   LINDA ELIZABETH,
   GABRIELA PEREZ REYES,
        and those similarly situated,

         Plaintiffs,
   v.

   INTEREXCHANGE, INC.,
   USAUPAIR, INC.,
   GREATAUPAIR, LLC,
   EXPERT GROUP INTERNATIONAL INC., DBA EXPERT AUPAIR,
   EURAUPAIR INTERCULTURAL CHILD CARE PROGRAMS,
   CULTURAL HOMESTAY INTERNATIONAL,
   CULTURAL CARE, INC. D/B/A CULTURAL CARE AU PAIR,
   AUPAIRCARE INC.,
   AU PAIR INTERNATIONAL, INC.,
   APF GLOBAL EXCHANGE, NFP, DBA AUPAIR FOUNDATION,
   AMERICAN INSTITUTE FOR FOREIGN STUDY DBA AU PAIR IN AMERICA,
   ASSOCIATES IN CULTURAL EXCHANGE DBA GOAUPAIR,
   AMERICAN CULTURAL EXCHANGE, LLC, DBA GOAUPAIR,
   GOAUPAIR OPERATIONS, LLC, DBA GOAUPAIR,
   AGENT AU PAIR,
   A.P.EX. AMERICAN PROFESSIONAL EXCHANGE, LLC DBA PROAUPAIR, and
   20/20 CARE EXCHANGE, INC. DBA THE INTERNATIONAL AU PAIR EXCHANGE,

         Defendants.


             MOTION TO APPEAR AT FAIRNESS HEARING BY TELEPHONE
Case 1:14-cv-03074-CMA-KMT Document 1226 Filed 07/17/19 USDC Colorado Page 2 of 3




            Defendants A.P.EX. American Professional Exchange, LLC dba ProAuPair

   (“APEX”), and 20/20 Care Exchange, Inc. dba The International Au pair Exchange

   (“20/20”), by their attorney, Lawrence D. Stone of Nixon Shefrin Hensen Ogburn, P.C.,

   hereby request leave of Court to appear at the Fairness Hearing set for Thursday, July

   18, 2019 at 9:00 a.m. by telephone, and in support states as follows:

            1.     On May 23, 2019, the Court reset the Fairness Hearing for Thursday, July

   18, 2019 at 9:00 a.m. in Courtroom A 602 before Judge Christine M. Arguello.

            2.    In the interest of avoiding the time and expense of nearly two hours of

   travel time to and from the Courthouse, counsel for APEX and 20/20 requests leave of

   court to attend the Fairness Hearing telephonically.

            3.    Counsel for APEX and 20/20 does not anticipate any involvement in the

   parties’ presentations at the Fairness Hearing.

            WHEREFORE, Defendants APEX and 20/20 respectfully request to appear at

   the Fairness Hearing by telephone, and such other relief as deemed appropriate by the

   Court.

            Respectfully submitted this 17th day of July 2019.

                                          NIXON SHEFRIN HENSEN OGBURN, P.C.


                                          s/ Lawrence D. Stone
                                          Lawrence D. Stone
                                          5619 DTC Parkway, Suite 1200
                                          Greenwood Village, CO 80111
                                          (303) 773-3500
                                          lstone@nixonshefrin.com

                                          Attorneys for Defendants A.P.EX. American
                                          Professional Exchange, LLC dba ProAuPair; and
                                          20/20 Care Exchange, Inc. dba The International
                                          Au Pair Exchange
                                                 2
Case 1:14-cv-03074-CMA-KMT Document 1226 Filed 07/17/19 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE


          I hereby certify that on this 17th day of July 2019, I have electronically filed the
   foregoing MOTION TO APPEAR AT FAIRNESS HEARING BY TELEPHONE with the
   Clerk of Court using the CM/ECF system which will send notification of such filing to all
   counsel of record.


                                                   s/ Lorie Whalen
                                                   Lorie Whalen




                                               3
